       Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 1 of 56                 FILED
                                                                             2020 Jun-16 PM 01:39
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               EASTERN DIVISION

  Michael C. Threatt,

               Plaintiffs,

        v.

  Sylacauga Housing Authority,                         Civil Action No.
  Commissioners James Adams, Alma                     20-CV-00096-SGC
  Jean Cook, Matt Hubbard, Patrick
  Lozito, Phillip Morris, and Mayor of
  Sylacauga Jim Heigl

               Defendants.


             SYLACAUGA HOUSING AUTHORITY’S AMENDED ANSWER TO
                  AMENDED COMPLAINT AND COUNTERCLAIMS


      Pursuant to Fed. R. Civ. P. 15(a)(1)(A), Defendant Sylacauga Housing

Authority (“SHA”), hereby Amends its Answer to Plaintiff’s Amended Complaint

and asserts Counterclaims against Plaintiff as follows:

                             I.    INTRODUCTION

      SHA is a public housing agency that provides healthy, safe, and sustainable

affordable housing promoting economic self-sufficiency and homeownership

programs, high-level aging in place and supportive housing services, workforce

housing and workforce development opportunities. SHA hired Plaintiff Threatt as



                                                                      Page 1 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 2 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


its Executive Director on November 2, 2017. SHA had great hopes and expectations

for Mr. Threatt’s administration, but was sorely disappointed.                Threatt’s

administration was chaotic, disorganized, unproductive, wasteful, dishonest, and

fomented discord and hostility in the community and with and among SHA’s

employees. Threatt permitted SHA’s properties to fall into disrepair. He created

several new, unnecessary positions for his cronies, and gave himself and his cronies

exorbitant salaries and benefits, which cost SHA over Nine Hundred Thousand

Dollars per year. Threatt was combative, uncooperative, and failed to provide

requested and required information to SHA’s Board of Commissioners.

       SHA did not discriminate against Mr. Threatt on the basis of his race, and did

not retaliate against him in violation of Title VII of the Civil Rights Act of 1964, the

Civil Rights Act of 1966, 42 U.S.C. § 1981, the False Claims Act, or the Fair

Housing Act. Instead, Threatt’s employment was terminated for legitimate, non-

discriminatory, non-retaliatory reasons.

                          II.    JURISDICTION AND VENUE

       1.      SHA admits 28 U.S.C. §1331 grants district courts with original

jurisdiction to civil action arising under the laws of the United States. SHA admits

31 U.S.C. § 3730(h)(2) grants district courts with jurisdiction for claims asserted

under 31 U.S.C. § 3730(h). SHA admits 31 U.S.C. § 3732(a) grants district courts




                                                                            Page 2 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 3 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


with jurisdiction for claims asserted under 31 U.S.C. § 3730. Except as expressly

admitted, the allegations in paragraph 1 are denied.

       2.      SHA admits Plaintiff was employed in Sylacauga, Talladega County,

Alabama, which lies in the Eastern Division of the United States District Court for

the Northern District of Alabama. Except as expressly admitted, the allegations in

paragraph 2 are denied.

                                       III.    PARTIES

       3.      SHA admits Plaintiff is an African American adult United States

citizen. SHA admits upon information and belief Plaintiff is a resident of the State

of Alabama. SHA admits Plaintiff was an “employee” of SHA. Except as expressly

admitted, the allegations in paragraph 3 are denied.

       4.      SHA admits it is a Municipal (governmental) entity, a public housing

authority created pursuant to the Alabama Housing Authorities Law, Ala. Code § 24-

1-20, et seq. SHA admits it receives federal funding and subsidies from the United

States Department of Housing and Urban Development (“HUD”).                Except as

expressly admitted, the allegations in paragraph 4 are denied.

       5.      SHA admits James Adams is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 5 are denied.




                                                                           Page 3 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 4 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       6.      SHA admits Alma Jane Cook is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 6 are denied.

       7.      SHA admits Matt Hubbard is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 7 are denied.

       8.      SHA admits Patrick Lozito is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 8 are denied.

       9.      SHA admits Phillip Morris is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 9 are denied.

       10.     SHA admits Jim Heigl is the Mayor of the City of Sylacauga. SHA

admits the Mayor appoints the Commissioners to SHA’s Board. Except as expressly

admitted, the allegations in paragraph 10 are denied.

                      IV.     ADMINISTRATIVE EXHAUSTION

       11.     SHA admits Plaintiff filed charges of discrimination and retaliation

with the EEOC within 180 days of purported conduct about which Plaintiff

complains. SHA denies it engaged in any acts in violation of any statute enforced




                                                                           Page 4 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 5 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


by the EEOC. Except as expressly admitted or denied, the allegations in paragraph

11 are denied.

       12.     SHA admits the EEOC issued a “no cause” determination and

Dismissal and Notice of Rights to Plaintiff on November 1, 2019, as to Charge No.

420-2020-00184. Except as expressly admitted, the allegations in paragraph 12 are

denied.

       13.     SHA admits claims under 42 U.S.C. §1981 require no administrative

exhaustion and are subject to a four-year statute of limitations. Except as expressly

admitted, the allegations in paragraph 13 are denied.

       14.     SHA admits claims under retaliation provision the False Claims Act

require no administrative exhaustion and are subject to a three-year statute of

limitations. Except as expressly admitted, the allegations in paragraph 14 are denied.

       15.     SHA admits claims arising under the Fair Housing Act require no

administrative exhaustion and are subject to a two-year statute of limitations. Except

as expressly admitted, the allegations in paragraph 15 are denied.

                                         V.      FACTS

       16.     Admitted.

       17.     Admitted.




                                                                          Page 5 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 6 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       18.     SHA admits the Board of Commissioners adopts policies and

resolutions, and provides policy and guidelines to the Chief Executive Officer.

Except as expressly admitted, the allegations in paragraph 18 are denied.

       19.     Admitted.

       20.     Admitted

       21.     SHA admits there were changes in the make-up of the Commissioners

on SHA’s Board during Threatt’s tenure.                 Except as expressly admitted, the

allegations in paragraph 21 are denied.

       22.     SHA admits its Bylaws require compliance with Alabama law, which

provides, in pertinent part, that a municipal housing authority “shall consist of five

commissioners appointed by the mayor.” Ala. Code § 24-1-24(a). Except as

expressly admitted, the allegations in paragraph 22 are denied.

       23.     SHA admits Jim Heigl was elected Mayor of Sylacauga in November

of 2016, and has served as Mayor since that time. Except as expressly admitted the

allegations in paragraph 23 are denied.

       24.     SHA admits Plaintiff was required to be the administrative and chief

executive officer of SHA, fully answerable to the Board of Commissioners, and was

required to perform all duties assigned to him under the By-Laws and established

operating policies of SHA, supervise and be responsible for all public housing

management, maintenance, development and construction programs undertaken by


                                                                               Page 6 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 7 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


SHA and be responsible for and exercise general supervision for the proper and

efficient performance of duties of all other employees within the established

operating Personnel Policies of SHA, and be responsible for daily operations,

including personnel matters. Except as expressly admitted, the allegations in

paragraph 18 are denied.

       25.     SHA admits Plaintiff hired Heather Mueller as SHA’s Chief Financial

Officer, a position newly created by Threatt, and Mueller began her employment

with SHA on August 20, 2018. Except as expressly admitted, the allegations in

paragraph 25 are denied.

       26.     SHA admits Plaintiff hired Daniell Womack as SHA’s Chief Housing

Officer, a position newly created by Threatt, and Womack began her employment

with SHA on September 4, 2018. Except as expressly admitted, the allegations in

paragraph 26 are denied.

       27.     SHA admits Plaintiff hired Nicole Daniels as SHA’s Chief Human

Resources Officer, a position newly created by Threatt, and Daniels began her

employment with SHA on September 18, 2018. Except as expressly admitted, the

allegations in paragraph 27 are denied.

       28.     SHA admits Plaintiff, Mueller, Womack, and Daniels collectively

made up Threatt’s newly created executive leadership team. Except as expressly

admitted, the allegations in paragraph 28 are denied.


                                                                       Page 7 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 8 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       29.     Admitted.

       30.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 30 and therefore denies same. SHA further

denies it engaged in any fraudulent billing practices.

       31.     SHA admits admits Mueller sought to identify potential firms to

conduct a forensic review. Except as expressly admitted, the allegations in paragraph

31 are denied.

       32.     Defendant admits at a SHA board meeting on or about September 26,

2019, Mueller discussed the need for a forensic audit. Except as expressly admitted,

the allegations in paragraph 32 are denied.

       33.     Admitted.

       34.     Denied.

       35.     Denied.

       36.     SHA admits the forensic audit was for a time period that ended prior to

Threatt’s creation of the other “Executive Leadership Team” positions. Except as

expressly admitted, the allegations in paragraph 36 are denied.

       37.     Admitted.

       38.     SHA admits the Executive Summary of the Forensic Review states, in

part, “the Board of Commissioners engaged Borland Benefield, P.C. to conduct a




                                                                           Page 8 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 9 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


forensic review after the discovery of certain transactions of a dubious nature.”

Except as expressly admitted, the allegations in paragraph 38 are denied.

       39.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 39 and therefore denies same.

       40.     Admitted.

       41.     Denied.

       42.     Denied.

       43.     SHA admits Threatt was responsible for mismanagement during his

tenure as Executive Director and Chief Executive Director. Except as expressly

admitted, the allegations in paragraph 43 are denied.

       44.     Denied.

       45.     SHA admits a Forensic Audit was performed by a third-party vendor.

SHA admits a Fiscal Audit was performed by a third-party vendor. SHA admits

several of its policies and procedures were revised. SHA admits a Board assessment

was performed and Board Performance Enhancement Plan created. SHA admits it

utilizes e-mail addresses @sylacaugaha.com. SHA admits it hosted a Fair Housing

Symposium and provided attendees with a copy of “The Color of Law Book.” SHA

admits Committee meetings were held. SHA admits its website includes a Staff

Portal and Board Portal. SHA admits it submits reports to HUD. Except as expressly

admitted, the allegations in paragraph 45 are denied.


                                                                            Page 9 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 10 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       46.     There is no affirmative allegation in paragraph 46. To the extent a

response to this incomplete sentence is required, SHA denies the allegations in

paragraph 46.

       47.     SHA admits a resolution to authorize the approval of the Sylacauga

Housing Authority Board Performance Enhancement Plan was presented. Except as

expressly admitted, the allegations in paragraph 46 are denied.

       48.     SHA admits Mueller represented to the Board she cut spending she

identified as unnecessary. Except as expressly admitted, the allegations in paragraph

48 are denied.

       49.     SHA admits Mueller presented Fiscal Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 49 are denied.

       50.     SHA admits Womack presented Housing Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 50 are denied.

       51.     SHA admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 51

are denied.

       52.     SHA admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 52

are denied.




                                                                         Page 10 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 11 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       53.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 53 and therefore denies same.

       54.     Denied.

       55.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 55 and therefore denies same. SHA further

denies it engaged in any discriminatory practices, fraudulent billing practices, or

non-compliant procurement practices.

       56.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 56 and therefore denies same. SHA further

denies it engaged in any discriminatory housing practices or other conduct in

violation of the Fair Housing Act.

       57.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 57 and therefore denies same. SHA further

denies it engaged in any discrimination.

       58.     Admitted.

       59.     Denied.

       60.     SHA admits Threatt hired a security company. Except as expressly

admitted, the allegations in paragraph 60 are denied.

       61.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 61 and therefore denies same.


                                                                         Page 11 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 12 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       62.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 62 and therefore denies same.

       63.      Except as expressly admitted or denied below as to each individual, the

allegations in paragraph 63 are denied:

             a. SHA admits Threatt filed a charge with the EEOC,

             b. SHA lacks information sufficient to form a belief as to the truth or

                veracity of whether Mueller filed a charge with the EEOC and therefore

                denies same;

             c. SHA lacks information sufficient to form a belief as to the truth or

                veracity of whether Womack filed a charge with the EEOC and

                therefore denies same;

             d. SHA admits Daniels filed a charge with the EEOC;

             e. SHA admits Jennifer Harris filed a charge with the EEOC;

             f. SHA lacks information sufficient to form a belief as to the truth or

                veracity of whether Blake filed a charge with the EEOC and therefore

                denies same;

             g. SHA lacks information sufficient to form a belief as to the truth or

                veracity of whether Jeter filed a charge with the EEOC and therefore

                denies same.




                                                                           Page 12 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 13 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       64.     SHA admits Threatt filed three (3) charges with the EEOC. Except as

expressly admitted or denied, the allegations in paragraph 64 are denied.

       65.     SHA denies it received Threatt’s EEOC charges prior to October 24,

2019. SHA admits it was made aware the “Executive Leadership Team’s” alleged

it reported the findings of the forensic audit and fiscal audit to HUD, and alleged

discrimination and segregation issues to the Department of Justice. Except as

expressly admitted or denied, the allegations in paragraph 65 are denied.

       66.     SHA admits Threatt took a leave of absence beginning on or about

August 1, 2019. Except as expressly admitted, the allegations in paragraph 66 are

denied.

       67.     SHA admits Threatt took a leave of absence beginning on or about

August 2, 2019. Except as expressly admitted, the allegations in paragraph 67 are

denied.

       68.     Admitted.

       69.     SHA admits a letter addressed to SHA’s Board from Womack and dated

August 8, 2019 was sent to the Board. Except as expressly admitted the allegations

in paragraph 69 are denied.

       70.     SHA admits Womack’s August 8, 2019 letter indicates on its face it

was e-mailed to Lozito, Cook, Adams, Hubbard, and Morris. Except as expressly

admitted, the allegations in paragraph 70 are denied.

                                                                        Page 13 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 14 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       71.     SHA admits the portion of the August 8, 2019 letter is quoted correctly.

Except as expressly admitted, the allegations in paragraph 71 are denied.

       72.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 72 regarding purported reports to the federal

government and therefore denies same. The remaining allegations in paragraph 72

are denied.

       73.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 73 regarding purported reports to the federal

government, and therefore denies same. The remaining allegations in paragraph 73

are denied.

       74.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 74 and therefore denies same.

       75.     Denied.

       76.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 76 and therefore denies same.

       77.     Denied.

       78.     SHA admits Mueller presented a Fiscal Operations Report, Plaintiff

presented an Executive Operations Report, and Womack presented a Housing

Operations Report at the August 16, 2019 Board meeting. Except as expressly

admitted, the allegations in paragraph 78 are denied.


                                                                          Page 14 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 15 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       79.     SHA admits at the August 16, 2019 Board meeting, Mueller discussed,

in part, cutting what she believed to be wasteful spending, streamlined costs,

implemented checks and balances, and a Corrective Action Plan with HUD related

to the fiscal audit. Except as expressly admitted, the allegations in paragraph 79 are

denied.

       80.     Admitted.

       81.     Denied.

       82.     Admitted.

       83.     SHA admits Plaintiff presented an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 83 are denied.

       84.     Admitted.

       85.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 85 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices and discriminatory actions.

       86.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 86 and therefore denies same.

       87.     The statement in paragraph 87 is apparently not complete, as it is

unclear and does not make sense. As such SHA lacks information sufficient to form




                                                                         Page 15 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 16 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


a belief as to the truth or veracity of the allegation in paragraph 87 and therefore

denies same.

       88.     SHA admits Sam Royster was appointed as acting Executive Director /

Chief Executive Officer and Secretary / Treasurer of the SHA on September 5, 2019.

       89.     SHA admits one reason Royster placed Mueller, Womack, and Daniels

on paid administrative leave was to conduct an investigation. Except as expressly

admitted, the allegations in paragraph 89 are denied.

       90.     Denied.

       91.     SHA admits Plaintiff, Mueller, Womack, and Daniels were removed

from its website and all social media accounts on or about September 10, 2019.

Except as expressly admitted, the allegations in paragraph 91 are denied.

       92.     Admitted.

       93.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 93 and therefore denies same.

       94.     SHA admits Royster mentioned Plaintiff, Mueller, Womack, and

Daniels were on administrative leave at the September 16, 2019 Board Meeting.

Except as expressly admitted, the allegations in paragraph 94 are denied.

       95.     SHA admits Lozito and Royster met with SHA employees on

September 27, 2019. Except as expressly admitted, the allegations in paragraph 95

are denied.


                                                                         Page 16 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 17 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


         96.   SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 96 and therefore denies same.

         97.   SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 97 and therefore denies same.

         98.   SHA admits Plaintiff’s employment was terminated on or about

October 24, 2019.

         99.   Denied.

         100. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 100 and therefore

denies same.

         101. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 101 and therefore

denies same. To the extent the allegations concern SHA, denied. SHA further denies

it engaged in any discriminatory housing practices or misappropriation of federal

funds.

         102. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 102 and therefore

denies same. To the extent the allegations concern SHA, denied.




                                                                         Page 17 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 18 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       103. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 103 and therefore

denies same. To the extent the allegations concern SHA, denied.

       104. SHA admits Plaintiff’s title was changed from Executive Director to

Chief Executive Officer. SHA admits Plaintiff’s salary was increased. Except as

expressly admitted, the allegations in paragraph 104 are denied.

       105. SHA lacks information sufficient for form a belief as to the truth or

veracity of the allegations in paragraph 105 and therefore denies same.

                              VI.     CLAIMS FOR RELIEF

            A.     ALLEGED DISCRIMINATION BASED ON RACE
                         IN VIOLATION OF TITLE VII OF
                 THE CIVIL RIGHTS ACT OF 1964 AND 42 U.S.C. § 1981

       106. Denied.

       107. Denied.

       108. Denied.

       109. Denied.

       110. SHA admits Plaintiff filed charges of discrimination with the EEOC

and received a notice of right to sue for Charge No. 420-2020-00184. Except as

expressly admitted, the allegations in paragraph 110 are denied.

       111. Denied.

       112. Denied.


                                                                          Page 18 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 19 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       113. Denied.

       114. Denied.

              B.      ALLEGED RETALIATION IN VIOLATION OF
                      TITLE VII OF THE CIVIL RIGHTS ACT
                          OF 1964 AND 42 U.S.C. § 1981

       115. SHA admits filing charges with the EEOC is considered protected

activity under Title VII and further admits Plaintiff filed EEOC charges. Except as

expressly admitted, the allegations in paragraph 115 are denied.

       116. Denied.

       117. Denied.

       118. SHA admits it became aware of Threatt’s EEOC charges after to the

date on which his employment was terminated. Except as expressly admitted, the

allegations in paragraph 118 are denied.

       119. Denied.

       120. Denied.

       121. Denied.

       122. Denied.

       123. Denied.

       124. Denied.

       125. Denied.

       126. Denied.


                                                                       Page 19 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 20 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       127. Denied.

              C.      ALLEGED RETALIATION IN VIOLATION OF
                           THE FAIR HOUSING ACT

       128. SHA admits 42 U.S.C. § 3617 provides: “It shall be unlawful to coerce,

intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or

on account of his having exercised or enjoyed, or on account of his having aided or

encouraged any other person in the exercise or enjoyment of, any right granted or

protected by section 3603, 3604, 3605, or 3606 of this title.” SHA admits Ala. Code

§ 24-8-8 provides: “It shall be unlawful to coerce, intimidate, threaten, or interfere

with any person in the enjoyment of, exercise of, or the aid or encouragement of any

other person in the exercise of any right granted under this chapter.” Except as

expressly admitted, the allegations in paragraph 128 are denied.

       129. Denied. SHA further denies it engaged in unlawful discriminatory

housing practices.

       130. Denied. SHA further denies it engaged in unlawful discriminatory

housing practices.

       131. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 131 and therefore denies same. SHA further

denies it engaged in unlawful discriminatory housing practices.




                                                                         Page 20 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 21 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       132. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 132 and therefore denies same.

       133. SHA admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team … have reported discrimination and

segregation issues to the Department of Justice and Fair Housing.” Except as

expressly admitted, the allegations in paragraph 133 are denied. SHA further denies

it engaged in unlawful discriminatory housing practices.

       134. SHA admits Threatt provided an Executive Operations Report at the

August 16, 2019 Board of Commissioners Meeting, the Minutes for which describe

the topics of that Report. Except as expressly admitted, the allegations in paragraph

134 are denied. SHA further denies SHA engaged in unlawful discriminatory

housing practices.

       135. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 135 and therefore deny same. SHA further

denies it engaged in unlawful discriminatory housing practices.

       136. Denied.

       137. SHA admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 137 are denied.

       138. SHA admits Plaintiff was discharged within three months of August 8,

2019. Except as expressly admitted, the allegations in paragraph 138 are denied.


                                                                          Page 21 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 22 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       139. Denied.

       140. Denied. SHA denies Plaintiff is entitled to any damages.

            D.      ALLEGED FALSE CLAIMS ACT RETALIATION

       141. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 141 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

       142. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 142 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

       143. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 143 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

       144. SHA admits the Board was asked to approve a third-party vendor to

conduct a fiscal audit. Except as expressly admitted the allegations in paragraph 144

are denied. SHA further denies it engaged in fraudulent billing practices.

       145. SHA admits fiscal audit results were presented to the Board in or about

February of 2019. Except as expressly admitted, the allegations in paragraph 145

are denied.

       146. Denied. SHA further denies it engaged in fraudulent billing practices.

       147. Denied. SHA further denies it engaged in fraudulent billing practices.


                                                                         Page 22 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 23 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       148. SHA admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team, have reported the findings of the forensic

audit and fiscal audit to HUD.” Except as expressly admitted, the allegations in

paragraph 148 are denied. SHA further denies it engaged in fraudulent billing

practices.

       149. SHA admits Plaintiff delivered an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 149 are denied. SHA further denies it engaged in fraudulent billing

practices.

       150. Denied.

       151. Denied.

       152. SHA admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 152 are denied.

       153. SHA admits Plaintiff was put on leave on or about September 5, 2019.

Except as expressly admitted, the allegations in paragraph 153 are denied.

       154. SHA admits Plaintiff was discharged on or about October 24, 2019.

Except as expressly admitted, the allegations in paragraph 154 are denied.

       155. Denied. SHA further denies it engaged in fraudulent billing practices.

       156. Denied. SHA denies Plaintiff is entitled to any damages.




                                                                       Page 23 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 24 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


  E.  ALLEGED RACE DISCRIMINATION IN VIOLATION OF THE
 EQUAL PROTECTION CLAUSE OF THE 14TH AMENDMENT TO THE
           CONSTITUTION OF THE UNITED STATES

       157. Denied.

       158. Denied.

       159. Denied.

       160. Denied.

       161. Denied.

                              VII. PRAYER FOR RELIEF

       1.      Defendant denies Plaintiff is entitled to any of the relief requested.

       2.      Defendant denies Plaintiff is entitled to any of the relief requested.

       3.      Defendant denies Plaintiff is entitled to any of the relief requested.

       4.      Defendant denies Plaintiff is entitled to any of the relief requested.



                                ADDITIONAL DEFENSES

       In further defense, SHA states:

                                      FIRST DEFENSE

      The Court lacks jurisdiction over the state law claim for Fair Housing
Retaliation.

                                    SECOND DEFENSE

      The Court lacks jurisdiction over this defendant for the state law claim for
Fair Housing Retaliation.



                                                                            Page 24 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 25 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                      THIRD DEFENSE

      Defendant is immune from liability based on Eleventh Amendment /
sovereign immunity, governmental immunity, statutory immunity, and/or other
immunity from suit.

                                    FOURTH DEFENSE

       Plaintiff’s contract, to the extent a valid contract existed, was terminated for
just cause.

                                      FIFTH DEFENSE

       Plaintiff’s claims are barred by waiver.

                                      SIXTH DEFENSE

      Plaintiff’s claims are barred by his participation in the conduct about which
he complains.

                                   SEVENTH DEFENSE

       Plaintiff’s claims are barred by his own fraud.

                                    EIGHTH DEFENSE

       Plaintiff’s claims are barred by illegality.

                                      NINTH DEFENSE

       Plaintiff’s claims are barred by his misconduct in modifying and falsifying
official municipal documents.

                                     TENTH DEFENSE

       Plaintiff’s claims are barred by his violations of the Alabama Code of Ethics.

                                  ELEVENTH DEFENSE

      Plaintiff’s claims for damages pursuant to any purported five-year contract are
barred as void to the extent the contract is in violation of Alabama’s competitive bid
law.



                                                                          Page 25 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 26 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                   TWELFTH DEFENSE

       Plaintiff’s claim for damages under any purported five-year contract are
barred to the extent the contract upon which Plaintiff’s damages claim is based
violated Alabama’s competitive bid law.

                                THIRTEENTH DEFENSE

       The purported five-year contract is void as nudum pactum.

                                FOURTEENTH DEFENSE

      Defendant is entitled to a set-off for any and all payments and benefits Threatt
received over and above those outlined in the November 2, 2017 Contract after
October 30, 2018.

                                  FIFTEENTH DEFENSE

      Defendant is entitled to recover any and all payments and benefits Threatt
received over and above those outlined in the November 2, 2017 Contract after
October 30, 2018.

                                  SIXTEENTH DEFENSE

      Plaintiff’s claims for damages pursuant to any purported five-year contract are
barred by nudum pactum.

                               SEVENTEENTH DEFENSE

      Plaintiff’s claims for damages pursuant to any purported five-year contract are
barred as void for lack of proper authorization.

                                EIGHTEENTH DEFENSE

      Plaintiff’s claims for damages under any purported five-year contract are
barred because the indefinitely and automatically renewal provisions of the contract
rendered it to be of indefinite duration and therefore, it was terminable at will.

                                NINETEENTH DEFENSE

      Plaintiff’s claims are barred because he conspired with others to create the
conditions about which he complains.


                                                                         Page 26 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 27 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                 TWENTIETH DEFENSE

     Plaintiff’s claims are barred because he contributed to the conditions about
which he complains.

                               TWENTY-FIRST DEFENSE

      Plaintiff’s claims are barred because he was responsible for the conditions
about which he complains.

                             TWENTY-SECOND DEFENSE

      Plaintiff’s claim for damages under his purported contract are barred because
the purported five-year contract upon which Plaintiff’s damages claim is based was
not authorized and is void.

                              TWENTY-THIRD DEFENSE

      The purported five-year contract under which Plaintiff claims damages, is
barred by the statute of frauds.

                             TWENTY-FOURTH DEFENSE

      Plaintiff’s claims for damages under any purported five-year contract are
barred because the contract is due to be rescinded.

                               TWENTY-FIFTH DEFENSE

       The purported five-year contract under which Plaintiff claims damages, is due
to be rescinded due to fraudulent inducement.

                               TWENTY-SIXTH DEFENSE

       The purported five-year contract under which Plaintiff claims damages, is due
to be rescinded for inadequate consideration.

                            TWENTY-SEVENTH DEFENSE

       The purported five-year contract under which Plaintiff claims damages, is due
to be rescinded as unconscionable.




                                                                        Page 27 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 28 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                             TWENTY-EIGHTH DEFENSE

       The purported five-year contract under which Plaintiff claims damages, is due
to be rescinded due to mutual mistake.

                              TWENTY-NINTH DEFENSE

       The purported five-year contract under which Plaintiff claims damages, is due
to be rescinded due to coercion.

                                  THIRTIETH DEFENSE

      Plaintiff's alleged injuries were proximately caused by the intervening acts of
others.

                                THIRTY-FIRST DEFENSE

      Defendant reserves the right to amend this answer to add any defense which
might be subsequently revealed through discovery or otherwise.

                              THIRTY-SECOND DEFENSE

      Defendant denies each and every material averment not previously admitted
hereinabove and demands strict proof thereof.

                               THIRTY-THIRD DEFENSE

     Defendant denies the nature and extent of Plaintiff’s alleged injuries and
demands strict proof thereof.

                              THIRTY-FOURTH DEFENSE

       Defendant’s decision to place Plaintiff on administrative leave was based on
legitimate non-discriminatory reasons.

                               THIRTY-FIFTH DEFENSE

       Defendant’s decision to place Plaintiff on administrative leave was based on
legitimate non-retaliatory reasons.




                                                                         Page 28 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 29 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                               THIRTY-SIXTH DEFENSE

       Defendant’s decision to terminate Plaintiff’s employment was based on
legitimate non-discriminatory reasons.

                             THIRTY-SEVENTH DEFENSE

       Defendant’s decision to terminate Plaintiff’s employment was based on
legitimate non-retaliatory reasons.

                              THIRTY-EIGHTH DEFENSE

       Defendant did not discriminate against Plaintiff on the basis of his race.

                               THIRTY-NINTH DEFENSE

       Defendant did not retaliate against Plaintiff on the basis of any protected
activity.

                                   FORTIETH DEFENSE

      Plaintiff cannot establish any retaliatory motive was the “but for” cause of the
actions taken against Plaintiff.

                                FORTY-FIRST DEFENSE

      Plaintiff cannot establish any protected conduct was the “but for” cause of the
actions taken against Plaintiff.

                              FORTY-SECOND DEFENSE

     Plaintiff’s management of SHA caused SHA to incur unnecessary financial
expenses and administrative burdens.

                                FORTY-THIRD DEFENSE

     Defendant denies it is indebted to Plaintiff for any further or additional
compensation, wages, and/or benefits.

                              FORTY-FOURTH DEFENSE

      The termination of Plaintiff’s contract, to the extent a valid contract existed,
was for just cause.


                                                                          Page 29 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 30 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                FORTY-FIFTH DEFENSE

      The termination of Plaintiff’s contract, to the extent a valid contract existed,
was for Plaintiff’s misconduct.

                                FORTY-SIXTH DEFENSE

       Plaintiff’s claims are barred by Plaintiff’s breach of his fiduciary duties.

                              FORTY-SEVENTH DEFENSE

     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged discriminatory motive.

                               FORTY-EIGHTH DEFENSE

     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged discriminatory motive.

                                FORTY-NINTH DEFENSE

     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged protected activity.

                                   FIFTIETH DEFENSE

     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged protected activity.

                                 FIFTY-FIRST DEFENSE

     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged retaliatory motive.

                               FIFTY-SECOND DEFENSE

     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged retaliatory motive.

                                 FIFTY-THIRD DEFENSE

     Plaintiff’s continued employment would have burdened Defendant with
unnecessary and unjustifiable financial obligations.


                                                                           Page 30 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 31 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                               FIFTY-FOURTH DEFENSE

      Placing Plaintiff on administrative leave was further justified by after-
acquired evidence.

                                 FIFTY-FIFTH DEFENSE

      Termination of Plaintiff’s employment was further justified by after-acquired
evidence.

                                 FIFTY-SIXTH DEFENSE

     Defendant denies the nature and extent of Plaintiff’s alleged injuries and
demands strict proof thereof.

                              FIFTY-SEVENTH DEFENSE

       Plaintiff’s claims are barred to the extent he failed to mitigate his damages.

                               FIFTY-EIGHTH DEFENSE

       Defendant pleads the doctrine of collateral estoppel.

                                 FIFTY-NINTH DEFENSE

       Defendant pleads the doctrine of res judicata.

                                   SIXTIETH DEFENSE

    Plaintiff’s claims are barred in whole or in part by Defendant’s sovereign
immunity.

                                 SIXTY-FIRST DEFENSE

    Plaintiff’s claims are barred in whole or in part by Defendant’s qualified
immunity.

                               SIXTY-SECOND DEFENSE

    Plaintiff’s claims are barred in whole or in part by Defendant’s Eleventh
Amendment immunity.




                                                                          Page 31 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 32 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                SIXTY-THIRD DEFENSE

      Defendant is immune from suit pursuant to the Eleventh Amendment to the
United States Constitution.

                               SIXTY-FOURTH DEFENSE

       Plaintiff’s claims for punitive damages are barred by Ala. Code § 6-11-26.

                                 SIXTY-FIFTH DEFENSE

       Plaintiff’s claims for intentional conduct are barred by Ala. Code § 11-47-
190.

                                 SIXTY-SIXTH DEFENSE

       Defendant is immune from liability for the intentional conduct of others.

                              SIXTY-SEVENTH DEFENSE

      Plaintiff’s claims and damages against Defendant are limited by statutory caps
and Ala. Code § 11-93-2.

                               SIXTY-EIGHTH DEFENSE

       Plaintiff’s claims are barred by his failure to exhaust statutory prerequisites to
suit, Ala. Code § 11-47-23 and 11-47-192.

                                SIXTY-NINTH DEFENSE

     Plaintiff’s claims are barred because he failed to exhaust all administrative
remedies.

                                 SEVENTIETH DEFENSE

       Plaintiff’s claims are barred by the doctrine of secondary liability.

                              SEVENTY-FIRST DEFENSE

     Defendant is entitled to a set-off for Plaintiff’s theft and/or conversion of
Defendant’s property, including without limitation, SHA’s electronic data,
metadata, and/or SHA’s confidential and proprietary information.



                                                                            Page 32 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 33 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                             SEVENTY-SECOND DEFENSE

       Plaintiff’s claims for equitable relief are barred by his unclean hands.

                              SEVENTY-THIRD DEFENSE

       The Housing Authority had in place well-established anti-discrimination and
anti-retaliation policies with complaint procedures and exercised reasonable care to
prevent and correct promptly any allegedly discriminatory and/or retaliatory
behavior, and Plaintiff unreasonably failed to take advantage of the preventive or
corrective opportunities provided or to avoid harm otherwise.

                            SEVENTY-FOURTH DEFENSE

       Defendant denies it engaged in any conduct in violation of the False Claims
Act.

                              SEVENTY-FIFTH DEFENSE

     Defendant denies it engaged in any “fraudulent billing” under the False
Claims Act.

                              SEVENTY-SIXTH DEFENSE

       Defendant denies it engaged in any conduct that violated any federal statutes,
however, to the extent any conduct that might be considered a violation occurred,
Plaintiff participated in, invited, and/or perpetuated such conduct.

                            SEVENTY-SEVENTH DEFENSE

     Defendant denies Plaintiff engaged in conduct protected under the False
Claims Act.

                             SEVENTY-EIGHTH DEFENSE

       Defendant denies it engaged in any discriminatory housing practices in
violation of the Fair Housing Act.

                              SEVENTY-NINTH DEFENSE

     Defendants denies Plaintiff engaged in conduct protected under the Fair
Housing Act.


                                                                          Page 33 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 34 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                  EIGHTIETH DEFENSE

      Defendant is not guilty of any conduct that would warrant the imposition of
punitive damages against it.

                                EIGHTY-FIRST DEFENSE

       Defendant is immune from punitive damages, as an imposition of such
penalties in the form of punitive damages would most likely fall upon the innocent
citizen-taxpayers of the municipality. See City of Newport v. Fact Concerts, Inc.,
453 U.S. 247, 267 (1981).

                              EIGHTY-SECOND DEFENSE

      Defendant is a municipality and the punitive damages sought by Plaintiff may
not be awarded and are not recoverable as set out in Alabama Code §6-11-26.

                               EIGHTY-THIRD DEFENSE

       Defendant is a governmental entity and compensatory damages sought by
Plaintiff are limited by statute. See Ala. Code § 11-93-2.

                              EIGHTY-FOURTH DEFENSE

       Defendant is a governmental entity and punitive damages sought by Plaintiff
are in limited by statute. See Alabama Code § 11-93-2.

                               EIGHTY-FIFTH DEFENSE

      Defendant pleads the Alabama Code §11-93-1 in response to Plaintiff’s claim
including punitive damage claims.

                               EIGHTY-SIXTH DEFENSE

      Defendant is a municipality and the punitive damages sought by Plaintiff may
not be awarded and are not recoverable as set out in Alabama Code §6-11-27.

                             EIGHTY-SEVENTH DEFENSE

      The claim for punitive damages as sought by the complaint violates the
Fourteenth Amendment of the Constitution of the United States in that the
procedures pursuant to which punitive damages are awarded failed to provide


                                                                      Page 34 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 35 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


specific standards for the amount of an award of punitive damages thereby violating
this defendant’s rights of substantive due process.

                              EIGHTY-EIGHTH DEFENSE

      Plaintiff’s claim for punitive damages is limited in amount by the application
of Alabama Code § 6-11-21 (1975), as in force and effect on the date this action was
commenced.

                               EIGHTY-NINTH DEFENSE

      The claim for punitive damages as sought by the complaint violates the
Constitution of the State of Alabama in that the procedures pursuant to which
punitive damages are awarded fail to provide specific standards for the amount of
an award of punitive damages thereby violating this defendant’s rights of substantive
due process.

                                  NINETIETH DEFENSE

       The imposition of punitive damages would violate the Fourth, Fifth, Sixth,
Eighth and/or Fourteenth Amendments to the United States Constitution because (a)
the standard of liability for punitive damages is inadequate, unduly vague and
subjective, permitting random, arbitrary, capricious, excessive, and/or
disproportionate punishment that serves no legitimate governmental interests; (b)
there is an absence of procedural safeguards accorded to defendants in civil
proceedings, including lack of a reasonable doubt standard of proof; and (c) there
are inadequate standards and procedures for reviewing awards of punitive damages.

                                NINETY-FIRST DEFENSE

      Any statements allegedly made by Defendant are protected by the right to free
speech guaranteed by the First Amendment to the United States Constitution.

                              NINETY-SECOND DEFENSE

      Defendant reserves the right to amend this answer to add any defense which
might be subsequently revealed through discovery or otherwise.




                                                                        Page 35 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 36 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


                                    COUNTERCLAIMS

        Defendant/Counterclaim Plaintiff Sylacauga Housing Authority (“SHA”)

asserts the following counterclaims against Plaintiff/Counterclaim Defendant

Michael Threatt (“Threatt”). As grounds for these claims, Defendant states:

                                      INTRODUCTION

        Threatt’s claims and the damages he is seeking are based, in part, on his

allegation he was employed pursuant to a purported five-year contract, dated

October 30, 2018. SHA disputes the purported October 30, 2018 was authorized or

is valid. Instead, Threatt was employed pursuant to a one-year contract, dated

November 2, 2017, which, by its terms, automatically renewed on November 2,

2018.

        There exists an actual controversy concerning which contract is the operative

contract, and SHA seeks a declaration of the rights of and legal relations of the

parties. Additionally and alternatively, SHA claims the purported October 30, 2018

contract was obtained by and resulting from fraudulent inducement, inadequate

consideration, unconscionability, mutual mistake, and/or coercion, and seeks

rescission thereof.

                                           PARTIES

        1.     Sylacauga Housing Authority (“SHA”) is a municipal entity and public

housing authority created pursuant to statute for the provision of safe, sanitary, and


                                                                         Page 36 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 37 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


affordable housing to low income individuals, and receives funding from the federal

government in the provision of such housing. Ala. Code §§ 24-1-20, et seq.

       2.      Michael Threatt (“Threatt”) is an adult resident of the state of Alabama

and a former employee of SHA.

                              JURISDICTION AND VENUE

       3.      SHA’s claim for declaratory judgment is brought pursuant to 28 U.S.C.

§2201 and Fed. R. Civ. P. 57.

       4.      This Court has jurisdiction over the claim for declaratory judgment

pursuant to 28 U.S.C. § 1331.

       5.      This Court has supplemental jurisdiction over the remaining claims

pursuant to 28 U.S.C. §1367.

       6.      The counterclaims are compulsory as they arise out of Plaintiff’s

employment and separation from employment with SHA, and involve an actual

controversy between the parties, a determination of which will affect Plaintiff’s

claims, Defendant’s defenses, and potential damages.

       7.      The counterclaims were available to SHA at the time of filing its

original Answer as evidenced by SHA’s Thirteenth, Seventeenth, and Eighteenth

Defenses concerning lack of authorization for contract rendering it void and the

statute of frauds.




                                                                          Page 37 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 38 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       8.      Venue is proper pursuant to 28 U.S.C. § 1391(b), as “a substantial part

of the events or omissions giving rise to the claim occurred” in this district.

                                             FACTS

       9.      On November 2, 2017, SHA’s Board of Commissioners voted to

approve “Resolution 2017-12: Approval of Hiring for Executive Director Position”

to offer employment to Michael Threatt pursuant to the contract attached hereto as

Exhibit 1 – November 2, 2017 Contract.

       10.     Threatt and the SHA signed the November 2, 2017 Contract for

Threatt’s employment with SHA, which was approved by SHA’s Board of

Commissioners.

       11.     Threatt was hired as SHA’s Executive Director, pursuant to the

Resolution and the signatures of Threatt and the Board Chair on the November 2,

2017 Contract.

       12.     The terms of the November 2, 2017 Contract provided, in pertinent part:

       initial term of contract shall be for a period of one (1) year from the
       date of this Agreement of Employment. Unless notice of termination
       is given by either party, as hereinafter set forth, there shall be an
       automatic extension of a one year term following each annual
       anniversary of the original one-year term and of any extension thereof.
       To prevent said automatic extension, either the Employee or the
       Employer shall give written notice of termination of employment and
       of this agreement to the office at least sixty days prior to the annual
       anniversary of said agreement. If such notice of termination is given,
       it will not alter or shorten the then existing term of this Agreement, but
       shall only prohibit the automatic one year extension. It is the intention


                                                                           Page 38 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 39 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       of the parties that this provision shall operate as an “automatic
       extension clause” so that the contract will automatically be extended
       for one additional year as of each Agreement date and so that the
       agreement (if not earlier terminated by notice of either party as
       described herein) shall always have a remaining one year term. In the
       event a notice of termination is given as outlined above, its effect will
       be that this Agreement will no longer automatically extend, but will
       expire at the end of the then existing term.

Exhibit 1 at p.1.

       13.      As SHA’s Executive Director, Threatt owed fiduciary duties to SHA.

       14.      As SHA’s Executive Director, Threatt owed SHA a duty to be honest

with SHA’s Commissioners in connection with matters concerning SHA and its

business.

       15.      As SHA’s Executive Director, Threatt owed SHA a duty to be candid

with SHA’s Commissioners in connection with matters concerning SHA and its

business.

       16.      SHA’s Commissioners had a reasonable expectation Threatt would be

honest and candid with them in connection with his dealings concerning SHA and

its business.

       17.      Neither party to the contract gave written notice of termination pursuant

to the contract at least sixty days prior to its first anniversary on November 2, 2018.

       18.      Thus, Threatt’s November 2, 2017 Contract automatically renewed on

November 2, 2018, for another year, through November 2, 2019.



                                                                            Page 39 of 56
         Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 40 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


         19.   Notwithstanding this automatic renewal and Threatt’s obligations

thereunder, Threatt’s Amended Complaint alleges he was awarded a contract

extension and raise on October 30, 2018. Doc. 31 at ¶104.

         20.   On October 30, 2018, SHA’s Commissioners conducted a Board

Meeting.

         21.   On October 30, 2018, Commissioner Marvin Miller was the Board’s

Chairperson.

         22.   On October 30, 2018, Commissioner Alma Jean Cook was the Board’s

Vice- Chairperson.

         23.   After the Board Meeting, the Commissioners still in attendance had

lunch.

         24.   Following lunch, Threatt told the Commissioners still in attendance,

that his contract of employment had expired.

         25.   Threatt told the Commissioners still in attendance, that he no longer had

a contract of employment with SHA.

         26.   This statement was false, fraudulent, and misleading.

         27.   The Commissioners still in attendance believed Threatt.

         28.   The Commissioners reasonably relied on Threatt’s fraudulent

representation that his November 2, 2017 Contract was expired and he no longer had

a contract of employment with SHA.


                                                                           Page 40 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 41 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       29.     Alternatively, Threatt’s statement was due to his mistake concerning

the automatic renewal of the November 2, 2017 Contract.

       30.     The Commissioners also were mistaken about the status of and

automatic renewal of Threatt’s November 2, 2017 Contract.

       31.     Threatt presented the Commissioners still in attendance with a new

proposed contract for his employment.

       32.     Threatt demanded the proposed contract be signed immediately.

       33.     Threatt told the Commissioners still in attendance that if the proposed

contract was not signed that day (October 30, 2018), he would not come back to

work the next day.

       34.     Threatt’s November 2, 2017 Contract required that Threatt continue to

perform his job duties and come back to work the next day.

       35.     Despite this contractual and legal obligation to come back to work, the

only consideration Threatt offered in exchange for the proposed contract of October

30, 2018, was his agreement to return to work the following day.

       36.     Threatt also told the Commissioners still in attendance that if the

proposed contract was not signed that day (October 30, 2018), his “team” of

employees would not return to work the following day.

       37.     The Commissioners still in attendance asked for an opportunity to

review the proposed contract overnight.


                                                                          Page 41 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 42 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       38.     Threatt refused the Commissioners’ request, and again demanded the

proposed contract be signed immediately.

       39.     There was no Board Resolution approving the proposed contract.

       40.     The proposed contract required the Board Chair’s signature.

       41.     The proposed contract was not signed by Board Chair Marvin Miller.

       42.     The contract Threatt proposed contained the following material

changes from the November 2, 2017 contract:

       November 2, 2017 Contract                   October 30, 2018 Proposed Contract
 Term of one year (automatically renews Term of five years (automatically adds
 if not terminated 60-days in advance of one year each year)
 anniversary date)
 Provided for limited control                      Significantly expanded areas of control
 Required Threatt to move to Sylacauga Removed any requirement for Threatt to
 on or before June 1, 2018             live in Sylacauga
 $120,000 salary                                   $157,000 salary
 Called for 13% of salary to be Increased salary                         contribution   to
 contribution to retirement     retirement to 17%
 No specific vesting provision for Provided for full vesting of retirement
 retirement plan                   plan immediately
 Provided a $600 monthly car allowance Increased monthly car allowance to
                                       $800

Exhibit 1.

       43.     SHA’s October 30, 2018 Board Minutes, approved and signed by

Threatt, are attached hereto as Exhibit 2.


                                                                               Page 42 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 43 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


        44.    The Board Minutes do not reflect any deliberations or consideration of

Threatt’s proposed contract.

        45.    The Board Minutes do not reflect any approval of Threatt’s proposed

contract.

        46.    The proposed contract was signed by Vice-Chairperson Alma Jean

Cook ultra vires.

        47.    The proposed contract was signed by Vice-Chairperson Alma Jean

Cook under duress.

        48.    Vice-Chairperson Alma Jean Cook’s signature on the proposed contract

was obtained by coercion.

        49.    Vice-Chairperson Alma Jean Cook was fraudulently induced to sign the

proposed contract of October 30, 2018.

        50.    The proposed contract was signed by Vice-Chairperson Alma Jean

Cook due to reasonable reliance on Threatt’s false misrepresentation that his

November 2, 2017 Contract had expired.

        51.    Threatt’s proposed contract of October 30, 2018 was so grossly one

sided as to shock the conscience.

        52.    SHA and Commissioner Alma Jean Cook had no meaningful choice in

connection with Threatt’s demands concerning the proposed contract of October 30,

2018.


                                                                         Page 43 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 44 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       53.     The terms of the proposed contract of October 30, 2018 are

unreasonably favorable to Threatt.

       54.     The terms of the proposed contract of October 30, 2018 are

unreasonably unfavorable to SHA.

       55.     Because the SHA Board would have been unable to find a suitable

substitute to oversee the operations of SHA on such short notice, Threatt leveraged

his unequal bargaining power in coercing Cook’s signature on the proposed contract

of October 30, 2018.

       56.     The terms in the proposed contract of October 30, 2018 were

oppressively one-sided.

       57.     Threatt’s proposed contract of October 30, 2018 provided no

compensation other than his promise to return to work the following day, which he

was already legally obligated to do based on the November 2, 2017 contract.

                                    COUNT I
                             DECLARATORY JUDGMENT

       58.     SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.




                                                                            Page 44 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 45 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       59.     Threatt’s November 2, 2017 Contract of one year automatically

renewed when neither party gave at least 60-days’ advance written notice of the

intent to terminate the contract upon expiration of its term.

       60.     As such, Threatt was employed under the November 2, 2017 Contract

on October 30, 2018, and would have continued to be employed under the November

2, 2017 Contract, until October 30, 2019, or such time as Threatt gave written notice

of resignation, a party’s written notice to terminate at the end of the renewed one

year term, or other cause as provided therein.

       61.     On October 30, 2018, Threatt told SHA’s Commissioners who were

still present after the Board Meeting and lunch, that his November 2, 2017 Contract

had expired.

       62.     Threatt’s representation was intentionally false.

       63.     Threatt then told the SHA Commissioners he would not return to work

absent SHA’s signing the proposed contract of October 30, 2018.

       64.     The proposed contract of October 30, 2018 required a SHA to extend

Threatt’s contract from one year to five years, pay Threatt an almost 31% increase

in salary, 4% more of his increased salary in retirement contributions, a 33.3%

increase in car allowance, provide for immediate vesting of retirement benefits, and

relieve Threatt of his obligation to move to the City of Sylacauga.




                                                                         Page 45 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 46 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       65.     Alabama law prohibits a party to a valid contract from using his failure

or refusal (or threats of refusal) of performance as a coercive force to extract a higher

price than was originally contracted for. See Mobile Turnkey Housing, Inc. v.

Ceafco, Inc., 294 Ala. 707, 321 So.2d 186, 190 (1975) (“But where one party refuses

to do the work, which his contract requires him to do, ... unless he is paid more, and

the other promises to pay more, the original contract still remaining subsisting, we

consider it merely a promise to pay for what he was already obliged to do, and a

nudum pactum ....”) (emphasis added, internal quotes omitted); Little v. Redditt, 264

Ala. 371, 88 So.2d 354, 357 (1956) (“It is an established principle that the doing or

undertaking to do only that which one is already under a legal obligation to do by

his contract is no consideration for the secondary, subsequent, or new agreement.”)

(emphasis added, internal quotes omitted); Griffin v. Hardin, 456 So.2d 1113, 1116

(Ala.Civ.App.1984) (“A promise to do what one is already under a legal obligation

to do is not a sufficient consideration for another contract.”) (emphasis added);

Gloor v. BancorpSouth Bank, 925 So.2d 984, 992 (Ala.Civ.App.1992) (quoting

Griffin).

       66.     The proposed contract of October 30, 2018 was not approved by

resolution of the Board of Commissioners.




                                                                            Page 46 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 47 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       67.     Because the proposed contract of October 30, 2018 was not approved

by resolution of the Board of Commissioners, Vice-Chairperson Cook’s signature

on the proposed contract of October 30, 2018 was ultra vires.

       68.     The proposed contract of October 30, 2018 is void because it was not

authorized by SHA.

       69.     The Parties disagree about which contract was in effect and governed

the rights and obligations of the Parties.

       70.     WHEREFORE, SHA demands judgment declaring:

               a.      the November 2, 2017 Contract remained in effect and governed

                       the rights and obligations of the parties until Threatt’s

                       employment was termination; and

               b.      the proposed contract of October 30, 2018 was void as nudum

                       pactum, lacking consideration.

                                    COUNT II
                             FRAUDULENT INDUCEMENT

       71.     This is an alternative claim, in the event the Court determines the

proposed contract of October 30, 2018 was valid and governed the rights and

obligations of the parties.




                                                                        Page 47 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 48 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       72.     SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.

       73.     On October 30, 2018 following the Board Meeting and lunch, Threatt

falsely misrepresented to the Board Commissioners who were still present, that his

November 2, 2017 Contract had expired and was no longer in effect.

       74.     Threatt’s misrepresentation was made intentionally, recklessly,

negligently, mistakenly, or innocently.

       75.     The Board Commissioners, including Commissioner Cook, reasonably

relied on Threatt’s false misrepresentation.

       76.     Commissioner Cook signed the proposed contract of October 30, 2018

in reasonably reliance on Threatt’s false misrepresentation.

       77.     As a direct and proximate result of Threatt’s conduct, SHA was

damaged.

       78.     WHEREFORE, SHA demands judgment against Threatt for:

               a.      a declaration the proposed contract of October 30, 2018 was void

                       because Cook’s was fraudulently induced to sign it; or

               b.      rescission of the proposed contract of October 30, 2018; and

               c.      repayment of all increased pay and benefits, over and above the

                       amounts owed under the November 2, 2017 Contract; and


                                                                            Page 48 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 49 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


               d.      any and all further and additional relief to which SHA is entitled

                       and the Court and/or trier of fact deems just.

                                  COUNT III
                          INADEQUATE CONSIDERATION

       79.     This is an alternative claim, in the event the Court determines the

proposed contract of October 30, 2018 was valid and governed the rights and

obligations of the parties.

       80.     SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.

       81.     On October 30, 2018 following the Board Meeting and lunch, Threatt

falsely misrepresented to the Board Commissioners who were still present, that his

November 2, 2017 Contract had expired and was no longer in effect.

       82.     Threatt threatened his refusal to return to work absent SHA’s

acquiescence to the proposed contract of October 30, 2018, substantially increasing

SHA’s obligations and reducing Threatt’s obligations.

       83.     Threatt was already obligated to perform work pursuant to the

November 2, 2017 Contract, and Threatt’s offer to return to work was not

consideration for the proposed contract of October 30, 2018.




                                                                            Page 49 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 50 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       84.     As a direct and proximate result of Threatt’s conduct, SHA was

damaged.

       85.     WHEREFORE, SHA demands judgment against Threatt for:

               a.      a declaration the proposed contract of October 30, 2018 was void

                       for lack of consideration; or

               b.      rescission of the proposed contract of October 30, 2018; and

               c.      repayment of all increased pay and benefits, over and above the

                       amounts owed under the November 2, 2017 Contract; and

               d.      any and all further and additional relief to which SHA is entitled

                       and the Court and/or trier of fact deems just.

                                     COUNT IV
                                 UNCONSCIONABILITY

       86.     This is an alternative claim, in the event the Court determines the

proposed contract of October 30, 2018 was valid and governed the rights and

obligations of the parties.

       87.     SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.




                                                                            Page 50 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 51 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


        88.    On October 30, 2018 following the Board Meeting and lunch, Threatt

falsely misrepresented to the Board Commissioners who were still present, that his

November 2, 2017 Contract had expired and was no longer in effect.

        89.    Threatt threatened his refusal to return to work absent SHA’s

acquiescence to the proposed contract of October 30, 2018, substantially increasing

SHA’s obligations and reducing Threatt’s obligations.

        90.    SHA and Commissioner Alma Jean Cook had no meaningful choice in

connection with Threatt’s demands concerning the proposed contract of October 30,

2018.

        91.    The terms of the proposed contract of October 30, 2018 are

unreasonably favorable to Threatt and unreasonably unfavorable to SHA.

        92.    Threatt’s threats and demands amounted to unequal bargaining power

in Threatt’s favor in connection with coercing Cook’s signature on the proposed

contract of October 30, 2018.

        93.    The terms in the proposed contract of October 30, 2018 were

oppressively one-sided.

        94.    As a direct and proximate result of Threatt’s conduct, SHA was

damaged.

        95.    WHEREFORE, SHA demands judgment against Threatt for:




                                                                       Page 51 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 52 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


               a.      a declaration the proposed contract of October 30, 2018 was

                       unconscionable; or

               b.      rescission of the proposed contract of October 30, 2018; and

               c.      repayment of all increased pay and benefits, over and above the

                       amounts owed under the November 2, 2017 Contract; and

               d.      any and all further and additional relief to which SHA is entitled

                       and the Court and/or trier of fact deems just.

                                       COUNT V
                                    MUTUAL MISTAKE

       96.     This is an alternative claim, in the event the Court determines the

proposed contract of October 30, 2018 was valid and governed the rights and

obligations of the parties.

       97.     SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.

       98.     On October 30, 2018 following the Board Meeting and lunch, Threatt

mistakenly misrepresented to the Board Commissioners who were still present, that

his November 2, 2017 Contract had expired and was no longer in effect.

       99.     The Board Commissioners, including Commissioner Cook, reasonably

relied on Threatt’s mistaken misrepresentation.



                                                                            Page 52 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 53 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       100. The Board Commissioners, including Commissioner Cook, mistakenly

believed the November 2, 2017 Contract had expired.

       101. Commissioner Cook signed the proposed contract of October 30, 2018

based on a mutual mistake concerning the ongoing effect of the November 2, 2017

Contract.

       102. As a direct and proximate result of Threatt’s conduct, SHA was

damaged.

       103. WHEREFORE, SHA demands judgment against Threatt for:

               a.      a declaration the proposed contract of October 30, 2018 was void

                       due to mutual mistake; or

               b.      rescission of the proposed contract of October 30, 2018; and

               c.      repayment of all increased pay and benefits, over and above the

                       amounts owed under the November 2, 2017 Contract; and

               d.      any and all further and additional relief to which SHA is entitled

                       and the Court and/or trier of fact deems just.

                                      COUNT VI
                                   COERCION/DURESS

       104. This is an alternative claim, in the event the Court determines the

proposed contract of October 30, 2018 was valid and governed the rights and

obligations of the parties.



                                                                            Page 53 of 56
          Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 54 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


        105. SHA incorporates all allegations in paragraphs 9-57, as if fully set forth

herein. This incorporation is to avoid unnecessary duplication of facts previously

stated.

        106. On October 30, 2018 following the Board Meeting and lunch, Threatt

falsely misrepresented to the Board Commissioners who were still present, that his

November 2, 2017 Contract had expired and was no longer in effect.

        107. Threatt threatened his refusal to return to work absent SHA’s

acquiescence to the proposed contract of October 30, 2018, substantially increasing

SHA’s obligations and reducing Threatt’s obligations.

        108. SHA and Commissioner Alma Jean Cook had no meaningful choice in

connection with Threatt’s demands concerning the proposed contract of October 30,

2018.

        109. The terms of the proposed contract of October 30, 2018 are

unreasonably favorable to Threatt and unreasonably unfavorable to SHA.

        110. Threatt’s threats and demands amounted to unequal bargaining power

in Threatt’s favor in connection with coercing Cook’s signature on the proposed

contract of October 30, 2018.

        111. The terms in the proposed contract of October 30, 2018 were

oppressively one-sided.




                                                                          Page 54 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 55 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


       112. As a direct and proximate result of Threatt’s conduct, SHA was

damaged.

       113. WHEREFORE, SHA demands judgment against Threatt for:

               a.      a declaration the proposed contract of October 30, 2018 was void

                       due to its being obtained by coercion; or

               b.      a declaration the proposed contract of October 30, 2018 was void

                       due to its being obtained under duress; or

               c.      rescission of the proposed contract of October 30, 2018; and

               d.      repayment of all increased pay and benefits, over and above the

                       amounts owed under the November 2, 2017 Contract; and

               e.      any and all further and additional relief to which SHA is entitled

                       and the Court and/or trier of fact deems just.



                         SHA DEMANDS A TRIAL BY JURY
                        FOR ALL ISSUES TRIABLE BY JURY


       Respectfully submitted this 16th day of June, 2020.

                                              s/   Brandi B. Frederick
                                              Richard W. Lewis (ASB-1812-L75R)
                                              Brandi B. Frederick (ASB-4725-B59B)
                                              Attorneys for Sylacauga Housing Authority




                                                                             Page 55 of 56
        Case 1:20-cv-00096-ACA Document 39 Filed 06/16/20 Page 56 of 56
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Amended Answer to Amended Complaint and Counterclaims


OF COUNSEL:

Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South, Suite 100
Birmingham, AL 35226
(205) 870-3767 phone
(205) 870-3768 fax
r-lewis@maplaw.com
bfrederick@maplaw.com


                              CERTIFICATE OF SERVICE

      I hereby certify that, on the 16th day of June, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:

X      Using the Electronic Filing system which will send notice to the following:

Richard A. Rice                                         Roderick T. Cooks
The Rice Firm, LLC                                      Lee Winston
420 20th Street                                         Winston Cooks, LLC
Suite 2200                                              505 20th Street North, Suite 815
Birmingham, AL 35203                                    Birmingham, AL 35203
   Attorney For: Michael C. Threatt                     rcooks@winstoncooks.com
                                                        lwinston@winstoncooks.com

                                              s/   Brandi B. Frederick
                                              OF COUNSEL




                                                                                  Page 56 of 56
